Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an automatic pet feeder comprising a base including a bowl with a plurality of compartments, a cover having a top and an integral sidewall depending from the top to cover the bowl, the sidewall having at least one through aperture above the bottom edge of the sidewall, the base having at least one latch that co-operates with the at least one through aperture of the sidewall, the at least one latch having a lower lip that catches against a lower edge of the at least one through aperture when the cover is in a first position, preventing removal of the cover, the top of the cover being depressible to a second position in which the lower edge of the at least one through aperture in the sidewall is lowered, so that the lower lip of the at least one latch is clear of the lower edge of the at least one through aperture, and the at least one latch being capable of being pressed inwardly of the through aperture when the cover is in the second position, whereby the cover can be removed from the base by first depressing the top of the cover and then pressing the at least one latch inwardly of the sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642